Citation Nr: 1821217	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-21 996 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to February 27, 2012, for the grant of a 50 percent rating for sinusitis, status post sinus surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel






INTRODUCTION

The Veteran served in the United States Navy from August 2001 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO in Roanoke, Virginia now has jurisdiction of the claim. 

The March 2013 rating decision increased the rating for the Veteran's service-connected sinusitis, status post sinus surgery, from 10 percent to 50 percent, effective February 27, 2012.  The Veteran has perfected an appeal as to the effective date assigned for the rating increase.  See Notice of Disagreement of May 2013 


FINDINGS OF FACT

1.  On February 27, 2012, the Veteran filed a claim for an increased rating for her service-connected sinusitis, status post sinus surgery.

2.  It is not factually ascertainable for the one-year period prior to February 27, 2012, that the criteria for a 50 percent disability rating were met for the sinusitis, status post sinus surgery.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 27, 2012, for the assignment of a 50 percent rating for sinusitis, status post sinus surgery have not been met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400(o) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012).  The VCAA applies to the instant claim, and VA has satisfied the notification and duty-to-assist provisions of the VCAA.  The duty to notify in this case was satisfied by a letter sent to the Veteran in November 2012.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c), (d) (2017).  The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain a medical opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2017).

The evidence of record includes service treatment records, post-service VA and private treatment records, and correspondence from the Veteran.  See 38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, VA has no duty to provide a further medical examination as to the current severity of the Veteran's disability, because the Veteran's claim for an earlier effective date relates to the level of the Veteran's disability prior to February 27, 2012.

The Veteran has not raised any issue with respect to the duties to notify and assist.  The Board is not required to search the record to address procedural arguments that a claimant has not raised.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).




Entitlement to earlier effective date for grant of increased rating
 of 50 percent for sinusitis disability

Unless the law specifically provides otherwise, the effective date of an award based on a claim for an increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application for the increase.  See 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400(o)(1) (2017).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  See 38 U.S.C. § 5110(b)(3) (2012); 38 C.F.R. § 3.400(o) (2017).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2017).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (2012).  When there is an approximate balance of evidence as to any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C. § 5107(b) (2017); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996).

The Veteran's service-connected sinusitis is rated under diagnostic code 6513, which pertains to chronic maxillary sinusitis.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

Merits

A May 2009 rating decision granted service connection for sinusitis, status post sinus surgery.  The Veteran was rated at 10% with an effective date of August 15, 2007. 

On February 27, 2012, the Veteran filed a claim for increase for the service connected sinusitis because, as she stated, her condition had become worse; and she may need an additional surgery soon.  See February 2012 Statement In Support of Claim.  A rating decision of March 2013 increased the evaluation of sinusitis, status post sinus surgery disability from 10 percent to 50 percent, with an effective date of February 27, 2012 (the date of receipt of the claim).  The decision was based on the Veteran's medical records showing she had surgery, again, for her sinuses in April 2012.  Moreover, a VA examination in December 2012 showed a worsening of the Veteran's symptoms.  

This appeal stems from the March 2013 rating decision.  The Veteran has appealed as to the effective date assigned for the rating increase.  See NOD of May 2013; VA Form 9 of June 2014.

The Veteran argues that the effective date for her 50 percent disability rating should be August 2007, the date she was originally service-connected for her sinusitis disability.  See June 2014 VA Form 9 Correspondence.

A review of the record reveals no communication from the Veteran or her representative in the period between the time of the November 2007 rating decision granting service connection to the February 27, 2012 claim for rating increase that can be construed as a formal or informal claim for an increased rating for the service-connected disability.  Accordingly, February 27, 2012, is the date of receipt of the claim for the increased rating.  See 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400(o)(1) (2017).

The law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  See 38 U.S.C. § 5110(b)(3) (2012); 38 C.F.R. § 3.400(o)(2) (2017).  If the increase in severity occurred more than one year prior to the date of the claim, the increase is effective as of the date of the claim.  See Harper v. Brown, 10 Vet. App. 125 (1997).  Therefore, since the Veteran's date of claim was in February 2012, the Veteran's claim may be entitled to an earlier effective date ranging back to February 2011.  To be entitled to this earlier effective date, it must be factually ascertainable that the Veteran's symptoms of sinusitis, status-post sinus surgery increased to a level that warranted a 50% rating before February 2012 but after February 2011.  

The claims file includes medical records from a VA Medical Center with date ranges from October 2007 to February 2012.  See November 2012 CAPRI.  The treatment records from 2011 regarding the Veteran's sinusitis are limited.

The Veteran was seen by a staff physician in February 2011.  The Veteran requested a refill for Claritin to treat chronic sinusitis.  A physical examination was conducted.  The Veteran denied experiencing any pain.  The diagnosis was chronic sinusitis.  The Veteran was advised to follow up with an Ear, Nose and Throat (ENT) for consultation regarding surgery.  Id.  However, the Veteran did not undergo the surgery until April 2012; that is more than a year later after this consultation; and two months after the Veteran's current effective date in February 2012.  

In February 2012, it was noted that the Veteran had been seeing an outside MD.  She asserted that her symptoms had become worse, including nasal drainage and pressure on the left side of her face.  An exam revealed that the Veteran had polyps and drainage in her left nostril.  See November 2012 CAPRI.  

At no point during the appeal period does the Veteran contend, nor does the evidence show, that the Veteran had "radical surgery" resulting in "chronic osteomyelitis" or " near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries " as required for a 50 percent evaluation.

While the record demonstrates that the Veteran underwent a left maxillary sinus ostomy in 2005, the follow-up notes to her surgery revealed that she was "doing great."  There wasn't any reference to the presence of chronic osteomyelitis.  See Veteran's Service Treatment Records.  Moreover, while the record reflects that the Veteran has had multiple surgeries for her sinuses, in 2005 and 2012, the second surgery did not take place until April 2, 2012.  Thus there is no evidence documenting the presence of near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries prior to February 27, 2012.  Prior to February 2012, the Veteran had had only one surgery for her nasal problems.  There is no competent evidence of the presence of chronic osteomyelitis anywhere in the claims file and certainly not during the pertinent time period prior to February 27, 2012.  

The Board acknowledges that the Veteran is competent to report her experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  She asserts that she has had the symptoms listed for the schedular rating of 50 percent since August 2007.  See June 2014 VA Form 9 Correspondence.  The Board finds these allegation are outweighed by the medical evidence of record which demonstrates that the Veteran had had only one nasal surgery prior to February 2012 so there is no presence of headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  There were no repeated surgeries.  Additionally, to the extent that the Veteran alleges she had had chronic osteomyelitis, the Board finds that these allegations are not competent.  A diagnosis of chronic osteomyelitis requires specialized medical training which the Veteran does not possess.   

Therefore the Board finds the evidence of record for the one year prior to the date of receipt of the Veteran's February 2012 claim for increase does not approximate the criteria for a 50 percent disability rating.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an effective date prior to February 27, 2012, for the assignment of a 50 percent rating for sinusitis, status post sinus surgery is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


